Order, Supreme Court, New York County (Marjory Fields, J.), entered May 16, 2002, which, in this matrimonial action, granted, in part, plaintiff’s motion for pendente lite relief, unanimously affirmed, with costs.
Defendant has not demonstrated any basis for affording him *295relief from the interim award. Indeed, the motion court, when confronted with defendant’s apparently self-created unemployment and questionable claim of limited future earnings, was warranted in imputing income to him on the basis of his past earnings and earning capacity (see Kent v Kent, 291 AD2d 258, 259).
We have considered defendant’s various arguments and find them all unavailing. Concur — Mazzarelli, J.P., Rosenberger, Rubin and Gonzalez, JJ.